Citation Nr: 0022490	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for a rheumatic heart 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal received in August 1995, the 
veteran made arguments that could be construed as a claim for 
service connection for a mental disorder.  This issue has not 
been adjudicated by the RO.  Where the veteran raises a claim 
that has not yet been adjudicated, the proper course is to 
refer that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran's left leg disability clearly and 
unmistakably preexisted service and there is no competent 
evidence that it underwent a permanent increase in disability 
during service.

2.  There is no competent evidence that the veteran has a 
current back disability. 

3.  There is no competent evidence of a nexus between a 
current left hand disability and service.  

4.  There is no competent evidence that the veteran currently 
has rheumatic heart disease or its residuals.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
leg disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991)

2.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for a left 
hand disability is not well grounded.  38 U.S.C.A. § 5107.

4.  The claim of entitlement to service connection for 
rheumatic heart disease is not well grounded.  38 U.S.C.A. 
§ 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the veteran's service medical records show that on 
the veteran's pre-enlistment examination dated in November 
1965, a one-half inch shortening of the left leg was noted.  
There was no noticeable gait disturbance.  It was also noted 
that the veteran reported a weak back.  On his report of 
medical history, the veteran reported that his health was 
fair, but he had back trouble.  In the physician's summary of 
defects section, it was noted that the veteran had rheumatic 
fever as a child with no sequelae, short left leg, weak back, 
and wore a back brace in 1963.  

Service medical records show that in February 1966, the 
veteran was seen with complaints of a sore back.  There was 
no diagnosis provided.  In that same month he was provided a 
right heel lift.  In April 1967, during a dental procedure, 
precautionary medication for rheumatic heart disease was 
recommended.  There was no diagnosis of rheumatic heart 
disease.  There were no complaints or findings referable to a 
left hand disability.  There were no pertinent findings noted 
on the January 1968 separation examination.  In the 
physician's summary of defect section, rheumatic fever at age 
8 with no sequelae was noted.  It was also noted that he had 
worn a brace for four months.  

VA outpatient treatment records dated in August 1988 show 
that the veteran was seen with complaints of numbness in his 
left fingers.  The diagnosis was questionable ulnar nerve 
problem.  Electromyography and nerve conduction velocity 
results were consistent with an impression of left ulnar 
tardy palsy.  The veteran was seen again in February 1990 
with complaints of decreased extension of his fourth and 
fifth fingers of the left hand.  

VA outpatient treatment records dated in February 1990 show 
that the veteran was seen with complaints of low back pain.  
No diagnosis was provided.  

Pertinent Law and Regulations

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  

A well-grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent evidence of a nexus between an in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).  Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111 (West 1991). 

Section 1153 of title 38, U.S.C.A. (West 1991), provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C.A. § 1153. 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306(b) (emphasis added).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 
see also Sondel v. West, 13 Vet. App. 213, 219 (1999).

The Court has held that in order for a claim for service 
connection for a pre-existing condition to be well grounded, 
there must be competent medical evidence that the condition 
underwent a permanent increase in severity during service.  
Maxson v. West, 12 Vet. App. 453 (1999).

According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 93.


Analysis

Left Leg 

The veteran's November 1965 pre-induction examination showed 
one-half inch shortening of the left leg.  Since a left leg 
disability was shown on the examination for entrance into 
service, the presumption of soundness is not for application.

The question then becomes whether there is competent evidence 
of aggravation of the pre-existing left leg disability in 
service.  Maxson.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b) (1999).  

The veteran was provided a heel lift to ameliorate the pre-
existing leg shortening during service, but there is no 
evidence that the veteran received any other treatment for 
the left leg disability in service or that there was any 
injury superimposed on the pre-existing disability.  The left 
leg disability was not noted on the examination for 
separation from service, and there is no evidence that the 
veteran received post-service treatment for the pre-existing 
left leg disability.  There is also no competent medical 
opinion that the veteran's disability underwent a permanent 
increase during service.  

The only evidence that the veteran's left leg disability was 
aggravated during service consists of the statements of the 
veteran, who is not competent to provide a medical opinion or 
diagnosis.  Grottveit, at 93.

Absent competent medical evidence of an increase in the 
underlying preexistent disability, the Board finds that the 
veteran's claim of entitlement to service connection for a 
left leg disability is not well grounded, and must be denied.

Back

In the present case, the veteran reported that he had a 
"weak back" and wore a brace on his report of medical 
history.  The examiner also found that the veteran had a weak 
back.  The service medical records show that the veteran was 
seen with complaints of a sore back on one occasion during 
service.  

There is, however, no competent evidence of a current back 
disability.  The post-service evidence does record the 
veteran's complaints of back pain, but an underlying 
disability was not identified.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, n285 (1999) (holding that there was no 
objective evidence of a current disability, where the medical 
records showed the veteran's complaints of pain, but no 
underlying pathology was reported).  

In the absence of competent evidence of a current disability, 
the claim is not well grounded, and must be denied.  See 
Maxson.

Left Hand

In August 1988, the veteran was diagnosed with left tardy 
ulnar palsy he was treated for that condition thereafter.  It 
may be argued that this evidence constitutes competent 
evidence of a current disability.  Cf. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that in order to meet the 
requirement for a current disability, the disability must be 
shown at the time of the claim rather than at some time in 
the past)  However, no medical professional has related the 
veteran's left tardy ulnar palsy to his period of active 
service.  

The veteran has proffered only his assertions that his left 
tardy ulnar palsy is related to service, nothing in the 
record suggests that the veteran possesses the medical 
expertise required to render such an opinion.  Grottveit 
supra.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's left tardy ulnar palsy is 
related to service.  Specifically, there is no medical 
evidence to establish a causal link between the veteran's 
left tardy ulnar palsy and service.  The veteran's opinion 
that his disability is directly related to service does meet 
this standard.  As the United States Court of Appeals for 
Veterans Claims held in Grottveit, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.

Consequently, the Board finds that the claim for service 
connection for a left hand disability is not well grounded.  
38 U.S.C.A. § 5107(a).

Rheumatic Heart Disease

The veteran's service medical records show that he reportedly 
had rheumatic fever as a child with no sequelae.  This report 
was apparently based on the history supplied by the veteran, 
but he lacks the necessary medical expertise to report such a 
diagnosis.  Accordingly, the presumption of soundness is for 
application.  Crowe v. Brown, 7 Vet App  238 (1995).  It is 
also noted that during a dental procedure, precautionary 
medication for rheumatic fever was recommended.  This 
notation arguably provides evidence of inservice incurrence 
for purposes of well grounding the claim.

There is, however, no competent (medical) evidence that the 
veteran currently has rheumatic heart disease or its 
residuals.  Although the veteran implicitly contends that he 
currently has the claimed disability or its residuals, his 
lay opinion does not constitute competent evidence.  He is 
not qualified to render an opinion as to what is essentially 
a question of medical diagnosis.  Espiritu, 2 Vet. App. 492, 
494-95.  In the absence of competent evidence of current 
residuals of rheumatic heart disease, the claim for service 
connection for the disability is not well grounded, and must 
also be denied.  Gilpin v. West.


ORDER

Service connection for a left leg disability is denied.  

Service connection for a back disability is denied.  

Service connection for a left hand disability is denied.  

Service connection for rheumatic heart disease is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

